MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Nov 28 2016, 10:57 am

regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Lori B. Schmeltzer                                      Timothy R. Stoesz
Schmeltzer Law PLLC                                     Stoesz & Stoesz
Traverse City, Michigan                                 Westfield, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

Elizabeth Marshall,                                     November 28, 2016
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        29A05-1604-DR-769
        v.                                              Appeal from the Hamilton
                                                        Superior Court
Sean Marshall II,                                       The Honorable Daniel J. Pfleging,
Appellee-Respondent.                                    Judge
                                                        Trial Court Cause No.
                                                        29D02-1410-DR-10058



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016     Page 1 of 18
                                       Statement of the Case
[1]   Elizabeth Marshall (“Mother”) appeals the trial court’s grant of custody of J.M.

      (“Child”) to Sean Marshall II (“Father”). She raises the following four issues

      on appeal:

              1.      Whether the trial court erred when it quashed Mother’s
                      motion to compel discovery of Father’s mental health
                      records.


              2.      Whether the trial court erred when it failed to issue
                      findings regarding Child’s best interests.


              3.      Whether the trial court erred when it failed to consider the
                      Indiana relocation statutes in its custody determination.


              4.      Whether the trial court abused its discretion when it
                      calculated Mother’s child support obligation.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Mother and Father were married on April 3, 2010. They have one minor child

      together, J.M. (“Child”), born November 2, 2012. Mother also has two older

      children from a previous relationship, D., age eight, and H., age seven. During

      the marriage, Father was in the military and often worked contract jobs

      overseas beginning in December 2010. He returned home periodically for

      month-long vacations. Father resigned his overseas job and began living with



      Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016   Page 2 of 18
      Mother and Child and Child’s siblings in July 2013. Child has lived primarily

      with Mother his entire life, along with his two older siblings.


[4]   Mother filed for dissolution of marriage on October 17, 2014. On that same

      date, she and Child and his siblings moved out of the former marital residence

      and into a home where Child’s maternal grandmother, maternal great aunt, two

      maternal second cousins, and maternal great uncle also lived. Child lived

      primarily in that home during the pendency of the dissolution proceedings.


[5]   On October 29, Father filed a notice of intent to relocate to Arizona with Child.

      Father had parenting time with Child in Indiana on November 6 and 7 and

      November 13 and 14. In mid-November, Father moved to Arizona, without

      Child, to live with his parents and his three siblings. On December 11, Father

      filed an emergency petition for holiday parenting time to take place in Arizona

      and an emergency hearing because he believed Mother would deny him

      visitation with Child during the holidays.


[6]   The trial court set the case for a preliminary hearing in January 2015, but, on its

      own motion, rescheduled the hearing for March 12. On March 12, Father filed

      a cross petition for dissolution of marriage in which he sought sole physical

      custody and joint legal custody of Child. The trial court began the preliminary

      hearing on March 12 but recessed before the parties completed their

      presentation of evidence. Father had parenting time with Child in Indiana from

      February 27, 2015, to March 1 and on March 12 and 13. On March 20, Mother

      filed an objection to Father’s proposed relocation with Child. Father filed a


      Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016   Page 3 of 18
      motion to strike Mother’s objection as untimely, and the trial court granted

      Father’s motion on April 1.


[7]   On July 8, Mother filed a motion for an order compelling discovery in which

      she requested the court to order Father to sign an authorization to release all of

      Father’s Veterans’ Affairs (“VA”) medical records.1 On that same date Mother

      also filed a notice of intention to serve a request for production of documents to

      a nonparty, i.e., the VA. On July 14, Father filed an objection to the motion to

      compel discovery and a motion to quash the discovery request to the non-party.


[8]   On August 20, the trial court held a hearing on the motions related to

      discovery. During the hearing, the court noted that Mother must follow the

      procedures outlined in Title 16 of the Indiana Code regarding the release of

      mental health records. Because Mother did not follow those procedures, the

      court granted the motion to quash and instructed the parties that they could

      proceed pursuant to Title 16 and/or through an agreement regarding the release

      of Father’s mental health records, to be approved by the court. Tr. at 12-13.


[9]   On November 3, Mother requested that the court appoint a guardian ad litem

      (“GAL”), which the court did on December 2. The GAL submitted her report

      to the court on December 31, 2015. In her report, the GAL recommended that

      Father have sole physical custody of Child because Father would support




      1
        Previously, in an e-mail dated April 30, 2015, counsel for Mother had asked counsel for Father to have
      Father sign such an authorization, and to “consider this a request under the discovery rules.” Appellant’s
      App. at 59.

      Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016          Page 4 of 18
Child’s relationship with Mother, but Mother would not support Child’s

relationship with Father. The GAL noted that Mother admitted that she kept

health information about Child from Father and that she did not support Father

spending time with Child. The GAL also made the following relevant

recommendations:


        In conclusion, after conducting a thorough investigation in this
        matter, I respectfully recommend the following as in the best
        interests of the parties’ minor child, [J.M.]:


        1.       Physical custody of [J.M.] with Father in Mesa, Arizona.


        2.       Parenting time for Mother and [J.M.] in Indiana pursuant
                 to Section III of the IPTG where distance is a major factor,
                 with some accommodations to the number and length of
                 visits for 2016-2017 as outlined above,[2] unless the parties
                 may otherwise agree.


        3.       Exchanges shall take place as outlined above at the
                 Phoenix Sky Harbor International Airport, or Indianapolis
                 International Airport with a parent flying with [J.M.] until
                 he is of an age where he may travel without an adult
                 accompanying him. Parties shall deliver [J.M.] to the
                 other two (2) hours before scheduled departure at an
                 agreed upon location outside of the designated TSA
                 security area.




2
  The GAL report recommended additional parenting time beyond what is outlined in Section III of the
Indiana Parenting Time Guidelines.

Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016      Page 5 of 18
        4.      Contact by Skype or other video chat method three (3)
                times per week, to be initiated by the parent exercising
                time with [J.M.] to the other parent. Should the parties be
                unable to agree on a day and time, then said calls shall
                take place every Sunday, Thursday, and Friday at 6:30
                p.m. EDT.


        5.      Each party shall facilitate the Skype calls for [J.M.] in
                order to have an optimal call and do nothing to interfere
                with the call.


        6.      Opportunities for additional parenting time to include
                Mother’s visits to the local Mesa, Arizona[,] area with
                notice to Father pursuant to Section III (5) of the IPTG.


        7.      Joint legal custody decision-making authority for major
                life decisions for [J.M.]


        8.      Each parent to inform the other of all health related issues
                for [J.M.]


        9.      Each parent to have direct access to school, childcare, and
                health provider information.


        10.     Parents to not share in any manner the contents of the
                GAL report with or in front of the minor child, [J.M.]


        11.     Parents to not disseminate the contents of this report to
                others except as otherwise provided within this report.


        12.     Parents to speak with or of one another in only a positive
                or neutral manner in front of or to the minor child.



Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016   Page 6 of 18
               13.     Parents to not allow others (family members and friends)
                       to speak of the other parent in anything other than a
                       positive or neutral manner in front of or to the minor
                       child.


               14.     Parents to not post negatively of the other on social media.


               15.     No repercussions to the minor child in any manner for
                       anything that was shared with the GAL during my
                       appointment.


       Appellant’s App., Vol. 3, at 55-56.


[10]   On January 4, Mother filed her motion for findings of fact and conclusions of

       law. The trial court held the final dissolution hearing on January 6, 2016, and

       issued a final dissolution order on March 16 in which it entered the following

       relevant findings of fact and conclusions of law:


                                          FINDINGS OF FACT


                                                      ***


               7.       . . . On or about December 31, 2015, the GAL, Cathy M.
                       Brownson, filed a 55-page report to this Court with
                       recommendations as to custody, parenting time, and
                       communication between the parties. This report and the
                       GAL’s testimony have been considered by the Court.


               8.      Each party is a suitable parent. [J.M.] needs a custodial
                       parent who will be supportive of his relationship with the
                       non-custodial parent. [J.M.] needs a custodial parent who
                       will speak of the other parent in only a positive or neutral

       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016   Page 7 of 18
                manner; one who will not allow other family members or
                friends to speak of the other parent in anything other than
                a positive or neutral manner.


                                               ***


                                CONCLUSIONS OF LAW


                                               ***


        2.      Indiana Code § 31-17-2-8 provides that “the Court shall
                enter a custody order in accordance with the best interest
                of the child.” Respondent [Father] shall have sole physical
                custody of the parties’ minor child, [J.M.] (DOB 11-02-
                12). The Court is convinced[,] based upon the evidence,
                the exhibits, and the GAL’s report[,] that Father will be
                the more neutral of the two parents and that he will foster
                an environment where [J.M.] can continue to maintain a
                strong, positive, and loving relationship with both parents.


        3.      The parties will share joint legal custody of the parties’
                minor child.


        4.      The Petitioner shall pay Respondent the sum of $114.00
                per week in child support. (See attached worksheet)


        5.      The Petitioner shall have parenting time with the minor
                child in accordance with the Indiana Parenting Time
                Guidelines (“IPTG”), Section III, where distance is a
                major factor[,] with some accommodations to the number
                and length of the visits for 2016-2-17 as set out in the
                GAL’s report.




Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016   Page 8 of 18
                6.       The Court adopts the recommendations of the GAL in
                         items 3 through 15 of her report, including provisions for
                         additional parenting time and communication via Skype
                         between the minor child and the Petitioner.


       Appellant’s App., Vol. 2, at 16, 18. This appeal ensued.


                                        Discussion and Decision
                            Issue One: Discovery of Mental Health Records

[11]   Mother maintains that the trial court abused its discretion when it denied her

       motion to compel discovery of Father’s mental health records and granted

       Father’s motion to quash.3

                “Our standard of review in discovery matters is limited to
                determining whether the trial court abused its discretion.”
                Crawford v. State, 948 N.E.2d 1165, 1169 (Ind. 2011) (quoting
                Terre Haute Reg'l Hosp., Inc. v. Trueblood, 600 N.E.2d 1358, 1362
                (Ind. 1992)). The trial court abuses its discretion when its
                “decision is against the logic and effect of the facts and
                circumstances before the court.” Jacobs v. State, 22 N.E.3d 1286,
                1288 (Ind. 2015). “We do not reweigh the evidence; rather, we
                determine whether the evidence before the trial court can serve as
                a rational basis for its decision.” DePuy Orthopaedics, Inc. v.
                Brown, 29 N.E.3d 729, 732 (Ind. 2015).


       Hale v. State, 54 N.E.3d 355, 357 (Ind. 2016).




       3
         Father filed an objection to Mother’s motion to compel, and he filed a motion to quash the discovery
       request to a non-party. The trial court treated Father’s objection to the motion to compel as a motion to
       quash Mother’s discovery request and granted it. It appears from the record that the court did not rule on the
       motion to quash the discovery request to a non-party.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016           Page 9 of 18
[12]   It is true, as Mother asserts, that the mental health of a party to a custody

       dispute is always relevant and discoverable upon use of the proper procedures.

       See Ind. Code 31-17-2-8(6) (2016) (providing that the trial court must consider

       the mental health of all individuals involved when determining the child’s best

       interest in a custody dispute). However, even assuming that Mother’s request

       that Father sign an authorization to release his medical records could be

       considered a discovery request,4 Mother failed to follow the correct procedure

       for obtaining the mental health records of another. As the trial court correctly

       noted, “[d]iscovery of mental health records [is] subject to the particularized

       requirements of Ind. Code Ann. §16-39-3-3 (West 1998).” Williams v. State, 819
N.E.2d 381, 385-86 (Ind. Ct. App. 2004), trans. denied.5 Therefore, in order to

       obtain Father’s mental health records, Mother was required to file a petition for

       release of the records, I.C. § 16-39-3-3(2), and provide notice to Father and the

       mental health provider of a hearing on that petition, I.C. § 16-39-3-4. Then the

       trial court would have been required to hold a confidential hearing, I.C. § 16-

       39-3-6, and make findings that (1) other reasonable methods of obtaining the




       4
         Trial Rule 26(A) lists the methods for obtaining discovery, but Mother did not use any of those methods.
       Rather, she simply sent an e-mail to Father and asked that he “consider this a request under the discovery
       rules.” Appellant’s App. at 59. That was not a proper discovery request.
       5
         Mother cites Owen v. Owen, 563 N.E.2d 605, 608 (Ind. 1990), for the proposition that a party to a custody
       dispute places his mental condition at issue and thereby waives any physician-patient privilege such that his
       mental health records are discoverable unless he obtains a protective order. However, Owen was decided
       before Indiana Code Section 16-39-3 (“Release of Mental Health Records in Investigations and Legal
       Proceedings”) was enacted in 1993. That Chapter specifically addresses special procedures to be used when
       seeking the mental health records of another party to a lawsuit without that party’s consent. Thus, while the
       reasoning of Owen is still applicable to medical records, Owen has been superseded by statutes regarding the
       discovery of mental health records specifically. Williams, 819 N.E.2d at 385-86.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016         Page 10 of 18
       information were not available or would not be effective, and (2) the need for

       disclosure outweighed the potential for harm to the patient, I.C. § 16-39-3-7.


[13]   Here, Mother did not follow the necessary procedures. Even if we assume her

       motion to compel discovery was a petition for release of the records under

       Indiana Code Section 16-39-3-3(2), Mother did not provide notice of the

       hearing to the provider, the hearing was not confidential, and Mother did not

       present evidence as to whether other reasonable methods of obtaining the

       records were unavailable or ineffective. The trial court properly informed

       Mother that she must follow the Title 16 procedures if she wished to obtain

       Father’s mental health records,6 and Mother failed to do so. The trial court did

       not abuse its discretion in granting Father’s motion to quash.


                              Issue Two: Best Interest of the Child Findings

[14]   At Mother’s request, the trial court entered findings and conclusions pursuant

       to Indiana Trial Rule 52, and our standard of review in that situation is well

       settled:

                First, we determine whether the evidence supports the findings
                and second, whether the findings support the judgment. In
                deference to the trial court’s proximity to the issues, we disturb
                the judgment only where there is no evidence supporting the
                findings or the findings fail to support the judgment. We do not


       6
         Thus, the trial court did not deny mother her due process right to present her case when it granted Father’s
       motion to quash, as Mother claims in her brief. Rather, the trial court simply insisted that Mother use the
       proper procedures to obtain the records she deemed necessary to present her case. Mother’s attorney
       acknowledged that Mother could “file a motion under Title 16, if the Court requires,” but Mother
       inexplicably chose not to do so. Tr. at 10.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016          Page 11 of 18
                reweigh the evidence, but consider only the evidence favorable to
                the trial court’s judgment. Challengers must establish that the
                trial court’s findings are clearly erroneous. Findings are clearly
                erroneous when a review of the record leaves us firmly convinced
                a mistake has been made. However, while we defer substantially
                to findings of fact, we do not do so to conclusions of law.
                Additionally, a judgment is clearly erroneous under Indiana Trial
                Rule 52 if it relies on an incorrect legal standard. We evaluate
                questions of law de novo and owe no deference to a trial court’s
                determination of such questions.


       Estate of Kappel v. Kappel, 979 N.E.2d 642, 651-52 (Ind. Ct. App. 2012)

       (quotation marks and citations omitted). Because Mother requested findings

       under Trial Rule 52, the trial court was required to make findings of fact on all

       issues in the case, including the best interest of the child. Ind. Trial Rule 52(A),

       (D); I.C. § 31-17-2-8. Mother contends that the trial court failed to do so. We

       disagree.


[15]   In finding number eight and in the last sentence of conclusion number two,7 the

       trial court stated that Child needed a custodial parent who would be supportive

       of his relationship with the non-custodial parent and that Father was the parent

       most likely to supply that supportive environment. These are findings of fact

       that consider and address what is in the best interest of Child.8 The trial court




       7
         The last sentence of conclusion number two is actually a finding of fact and is treated as such. See
       Coachmen Industries, Inc. v. Crown Steel Co., 577 N.E.2d 602, 605 (Ind. Ct. App. 1991) (citing In re Marriage of
       Miles, 173 Ind. App. 5, 362 N.E.2d 171, 174 (1977), trans. denied) (holding facts not stated in findings may be
       supplied by conclusions of law).
       8
         In fact, in making these findings, the trial court referenced the best interest standard of Indiana Code
       Section 31-17-2-8. Appellant’s App., Vol. 2, at 18.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016            Page 12 of 18
       noted that it based those findings on “the evidence, the exhibits, and the GAL’s

       report.”9 Appellant’s App., Vol. 2, at 18. The GAL report contained

       information and recommendations that supported the trial court’s findings of

       fact that Father would be more likely to foster an environment supportive of the

       non-custodial parent. And those findings of fact support the trial court’s

       conclusion that it was in Child’s best interest for Father to have sole physical

       custody. Thus, the trial court did make findings of fact on the issue of Child’s

       best interest, and those findings support the judgment that Father should have

       sole physical custody of Child.


                         Issue Three: Consideration of the Relocation Statute

[16]   Mother maintains that the trial court erred when it failed to consider the factors

       contained in the relocation statutes in its custody determination. We cannot

       agree. First, the relevant statute, Indiana Code Section 31-17-2.2-2, does not

       require that a court consider the relocation factors10 when making an initial

       custody determination; rather, the statute plainly states that the court may

       consider such factors. Dillon v. Dillon, 42 N.E.3d 165, 168 (Ind. Ct. App. 2015).




       9
         Thus, the trial court did not simply state that the GAL “testified” that Father would foster a more
       supportive environment than Mother, as Mother claims in her brief. Appellant’s Br. at 37. Rather, the trial
       court found as a fact that Father would foster a more supportive environment and it simply cited the GAL
       report as support for that finding. Appellant’s App., Vol. 2, at 18.
       10
         Those factors include the distance of the proposed change of residence and the expense involved for the
       non-relocating parent to have parenting time. I.C. § 31-17-2.2-1(b).

       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016        Page 13 of 18
       Therefore, even if the trial court had not considered the relocation factors, its

       failure to do so would not have been error.


[17]   Second, it appears from the findings and conclusions that the trial court did, in

       fact, consider the issue of relocation and distance when it made its custody

       determination. The GAL’s fifty-five page report recounted in detail her

       observations from her extensive interviews with Child’s parents and relatives

       and her visits to the homes in both Indiana and Arizona. The GAL report also

       addressed the traveling expenses that would be involved in parenting time for

       either parent, given the distance between their homes. The trial court

       considered this report in making its custody determination, and it adopted the

       GAL’s recommendations regarding the long-distance parenting time. Thus,

       although it was not required to do so, the court clearly did consider relocation

       factors when it made its final judgment.


                                          Issue Four: Child Support

[18]   Finally, Mother contends that the trial court abused its discretion when it

       calculated her child support obligation.11 Child support calculations are made

       utilizing the income shares model set forth in the Indiana Child Support

       Guidelines. Duckworth v. Duckworth, 989 N.E.2d 352, 354 (Ind. Ct. App. 2013).

       These Guidelines apportion the cost of supporting children between the parents




       11
         We held this appeal in abeyance and remanded to the trial court to provide a child support worksheet,
       which it did on October 18, 2016.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016       Page 14 of 18
       according to their means. Id. A calculation of child support under the

       Guidelines is presumed valid. Id. Therefore, we will not reverse a support

       order unless the determination is clearly against the logic and effect of the facts

       and circumstances. Id. When reviewing a child support order, we do not assess

       credibility or re-weigh evidence; we confine our review to the evidence and

       reasonable inferences therefrom favorable to the trial court’s decision. Id.


[19]   Mother contends that the trial court abused its discretion when it did not factor

       in the following circumstances in calculating her child support obligation: 1)

       the cost to her to care for her two prior-born children; 2) her work-related child

       care expenses; 3) travel expenses she will incur to visit Child in Arizona; and 4)

       her diminished income. We address each contention in turn.

                                              Prior-born Children


[20]   At the final hearing, Mother testified that she has two children from a prior

       relationship who live with her. And, while there is no court order in place

       regarding Mother’s obligation to support those children, she correctly points out

       that she has a common law duty to support them. See Boone v. Boone, 924
N.E.2d 649, 652 (Ind. Ct. App. 2010). Mother maintains that Child Support

       Guideline 3(C)(3) requires that that financial obligation be deducted from her

       weekly gross income in calculating her weekly adjusted income. But Mother

       “bears the burden of proving the obligation and payment of the obligation”

       based upon “funds actually expended” on the two other children, and she does

       not direct us to any evidence in the record to show that she met that burden.


       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016   Page 15 of 18
       Ind. Child Support Guideline 3(C)(3) cmt. 3. Accordingly, absent any relevant

       evidence, Mother cannot show that the trial court abused its discretion when it

       did not deduct from her weekly gross income an amount related to her support

       for her two prior-born children.

                                              Child Care Expenses


[21]   Mother maintains that the trial court abused its discretion when it provided a

       credit for child care expenses to Father for fifty-two weeks but none to Mother,

       who will have Child in her care approximately twelve weeks per year. Mother

       testified that she incurs child care expenses of $260 per week for Child during

       those twelve weeks. On appeal, Mother contends that she will incur those

       expenses because she will be working and in school. But Mother did not argue

       to the trial court that, should it award Father custody of Child, her child

       support obligation should be reduced by the amount she pays for child care

       during the twelve-week period. Moreover, while Mother states on appeal that

       Father “only pays [for work-related child care] for 39 to 40 weeks a year, not 52

       as the trial court applied to him,” Mother’s citation to the record does not

       support that allegation. Appellant’s Supp. Br. at 11. Without evidence

       showing that Father pays for less than fifty-two weeks of child care, Mother

       cannot show that the trial court abused its discretion on this issue.

                                                Travel Expenses


[22]   The trial court has the discretion to deviate from the Guideline amount for child

       support to account for a parent’s travel expenses in exercising parenting time.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016   Page 16 of 18
       See Ashworth v. Ehrgott, 934 N.E.2d 152, 164 (Ind. Ct. App. 2010). Mother

       testified that she cannot afford to travel to Arizona to exercise visitation with

       Child. But Mother did not present evidence regarding what her expenses would

       be for that travel, and she did not argue to the trial court that it should deduct

       travel expenses from her child support obligation in the event that the court

       awarded custody to Father. Because Mother did not present evidence showing

       how much it would cost her to exercise visitation and did not ask the trial court

       to account for travel expenses in its child support calculation, Mother has failed

       to preserve this issue for appellate review and the issue is waived.

                                                     Income


[23]   Mother contends that the trial court abused its discretion when it found her

       weekly gross income to be $480. In particular, Mother maintains that, because

       she testified that she was about to stop working full time and start working part

       time in order to go back to school, the trial court was required to find her

       weekly gross income to be “less” than $480. Appellant’s Supp. Br. at 12. But,

       as the trial court found, Mother “presented no evidence as to the change in her

       Weekly Gross Income (‘WGI’) that would result from her schedule change.”

       Oct. 18 Child Support Order at 2. Moreover, on her verified child support

       worksheet admitted as Petitioner’s Exhibit 12, Mother stated that her WGI was

       $480. Accordingly, any error on this issue was invited by Mother, and she

       cannot now complain. Duckworth, 989 N.E.2d at 354. Mother has not

       demonstrated that the trial court abused its discretion when it calculated

       Mother’s child support obligation.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016   Page 17 of 18
                                                  Conclusion

[24]   Because Mother failed to follow the correct statutory procedure for obtaining

       mental health records in a legal proceeding, the trial court did not abuse its

       discretion when it granted Father’s motion to quash Mother’s motion to compel

       discovery of such records. Nor did the trial court err when it made its findings

       of fact and conclusions of law; those findings address both the issues of Child’s

       best interest and Father’s relocation to Arizona. Finally, the trial court did not

       abuse its discretion when it calculated Mother’s child support obligation.


[25]   Affirmed.


       Vaidik, C.J., and Baker, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A05-1604-DR-769 | November 28, 2016   Page 18 of 18